department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 conex-105311-10 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil 36a the honorable herb kohl united_states senator west mifflin street suite madison wisconsin attention ------------------ dear senator kohl i am responding to your inquiry dated date on behalf of your constituent a retired school teacher he asked if he is eligible to take the dollar_figure government_retiree_credit in your constituent i sec_59 years old receives a state pension and will receive social_security_benefits at a later age certain government retirees can take a special credit sec_2202 of the american recovery and reinvestment tax act of p l the credit is available for individuals who receive a government pension or annuity from work that social_security does not cover house of representatives report number pincite individuals can take the credit on form_1040 schedule m making work pay and government retiree credits i have enclosed a schedule m and instructions for your information the schedule m instructions provide you can take a credit of dollar_figure if you received a pension or annuity_payment in for service performed for the u s government or any u s state_or_local_government or any agency of one or more of these and the service was not covered by social_security a retiree is eligible for the government_retiree_credit if the retiree is receiving a pension for government service not covered by social_security thus for example if your constituent paid social_security_taxes on the wages he received from his governmental employer during all of his years of government service he cannot claim the government_retiree_credit conex-105311-10 i hope this information is helpful if we may be of further assistance please contact me or --------------------of my staff at --------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities enclosures
